Citation Nr: 0638738	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-11 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


		THE ISSUES

1.  Entitlement to an effective date earlier than December 
19, 1995 for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than December 
19, 1995 for the assignment of a total disability rating 
based on individual unemployability (TDIU) by reason of 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied the veteran's claim for an effective date earlier than 
December 19, 1995, for the assignment of a 70 percent 
disability rating for PTSD and a total disability rating for 
individual unemployability (TDIU).  

In his March 2004 substantive appeal, the veteran requested a 
hearing at the RO before a Veterans Law Judge (VLJ).  In 
January 2005, he was notified that a hearing was scheduled 
for January 10, 2005.  


FINDINGS OF FACT

1.  By an October 1993 rating decision, the RO granted 
service connection for mixed bipolar disorder.  The RO 
assigned a 30 percent rating, effective February 23, 1993, a 
temporary total rating of 100 percent under 38 C.F.R. § 4.29, 
effective from March 19, 1993, and resumed a 30 percent 
rating, effective from May 1, 1993.  He was properly notified 
of the decision and his appellate rights; he did not file a 
timely appeal to the decision.  

2.  The next correspondence received by the RO, wherein the 
veteran expressed a claim for an increased rating for his 
bipolar disorder is date-stamped December 19, 1995.  

3.  A December 1997 rating decision granted service 
connection for PTSD.  

4.  A hearing officer's decision in June 1998 recharacterized 
the issue to bipolar disorder with PTSD, and increased the 
rating from 30 percent to 70 percent; the RO assigned an 
effective date of December 19, 1995 for the 70 percent 
rating.  

5.  The record does not contain any correspondence that may 
be considered a claim for an increased rating for bipolar 
disorder received prior to December 19, 1995.  

6.  The veteran's application for Increased Compensation 
based on Unemployability (VA Form 21-4138) was received at 
the RO on June 16, 1998.  

7.  An October 1998 rating decision granted entitlement to a 
TDIU, effective June 16, 1998.  

8.  A January 2003 rating decision granted an effective date 
of December 19, 1995 for the grant of a TDIU.  

9.  The evidence of record indicates that the schedular 
criteria for TDIU were first met on December 19, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 19, 
1995 for a 70 percent rating for bipolar disorder with PTSD 
have not been met.  38 U.S.C.A. § 5110(b) (2) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.400(o) (2) 
(2006).  

2.  The criteria for an effective date prior to December 19, 
1995 for a total disability rating based upon individual 
unemployability (TDIU) due to service-connected disability 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in September 2004 was not given prior 
to the first RO adjudication of the claim, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  As 
the Federal Circuit Court has recently stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher evaluation, and he 
has been provided all the criteria necessary for establishing 
earlier effective date for the assignment of a higher 
evaluation and a TDIU, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  


II.  Factual background.

By a rating action of October 1993, the RO granted service 
connection for mixed bipolar disorder; the RO assigned a 30 
percent rating, effective February 23, 1993, a temporary 
total rating of 100 percent under 38 C.F.R. § 4.29, effective 
from March 19, 1993, and resumed a 30 percent rating, 
effective from May 1, 1993.  He was notified of the October 
1993 rating decision, and of his appellate rights, by a 
letter dated October 26, 1993.  He did not file a notice of 
disagreement with the October 1993 rating decision.  

On December 19, 1995, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim), wherein he requested an 
increase in the rating for his service-connected bipolar 
disorder.  Submitted in support of the veteran's claim were 
medical records from Dr. Grant P. Anderson, dated from 
December 1991 to December 1995.  During a clinical visit in 
October 1994, the veteran reported he was having some hassles 
and some emotional problems.  It was noted that the veteran 
suffered from some anxiety relating to a car accident.  Dr. 
Anderson indicated that the veteran suffered from some 
depression.  In a statement dated in December 1995, Dr. 
Anderson indicated that he last saw the veteran in August 
1995, at which time he was verbally abusive.  Dr. Anderson 
noted that he had direct knowledge of the veteran's abusive 
behavior, both by listening to him in the background on the 
telephone and also by talking to him in his office.  

Received in February 1996 were private treatment reports, 
dated from September 1994 to September 1995.  

On the occasion of a VA examination in March 1996, the 
veteran indicated that he had had difficulty sleeping and 
eating ever since he was in the Middle East; he stated that 
he had PTSD, which he felt developed as a result of trauma 
sustained in the Middle East.  The examiner indicated that 
the veteran was unable to talk about his Gulf War 
experiences; he became irritable, agitated, and bursted into 
tears when he started to talk about the Gulf War.  Following 
a mental status examination, the veteran was diagnosed with a 
mood disorder due to medical condition; and history of poly 
substance dependence, bipolar disorder, and PTSD.  The 
current global assessment of functioning (GAF) score was 30 
to 40.  

A rating decision, dated in April 1996, denied the veteran's 
claim for an increased rating for bipolar disorder.  He 
perfected a timely appeal of the denial.  In a rating 
decision, dated in December 1997, the RO denied service 
connection for PTSD.  

Received in March 1998 were VA treatment records, dated from 
March 1993 to February 1998.  During a clinical visit in 
March 1993, it was noted that the veteran had been in and out 
of mental health clinics; the examiner noted that he had been 
unable to stay long enough for treatment due to rapid mood 
swings of irritability, impatience with any restrictions, and 
confrontations.  It was noted that he had impulsive suicidal 
attempt with overdose on Tylenol.  The impression was 
probable bipolar disorder, and PTSD-combat; he was assigned a 
GAF score of 40.  Following a psychological testing in April 
1993, the veteran was diagnosed with polysubstance 
dependence; bipolar disorder, depressed, moderate, and R/O 
PTSD; the current GAF score was reported to be 45.  

A hearing officer's decision in June 1998 recharacterized the 
issue to bipolar disorder with PTSD, and increased the rating 
from 30 percent to 70 percent; the RO assigned an effective 
date of December 19, 1995 for the 70 percent rating.  

Received in June 1998 was an application for increased 
compensation based on unemployability (VA Form 21-8940).  In 
his application, the veteran indicated that he had had no 
employment history since his release from military service.  

An October 1998 rating decision granted entitlement to a 
TDIU, effective June 16, 1998.  In a subsequent rating 
decision, dated in January 2003, the RO granted an earlier 
effective date of December 19, 1995 for the grant of a TDIU.  


III.  Legal Analysis-EED for a 70 percent for bipolar 
disorder with PTSD.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b) (2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. 
§ 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.  

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part. 38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

For the reasons discussed below, the Board finds that the 
veteran is not entitled to an effective date earlier than 
December 19, 1995, for the assignment of a 70 percent rating 
for bipolar disorder with PTSD.  

The claims file reflects that, following an April 1993 VA 
examination, in a decision dated October 7, 1993, the RO 
granted service connection for mixed bipolar disorder, and 
assigned a 30 percent rating effective February 23, 1993.  
The RO properly notified the veteran of that determination by 
letter dated October 26, 1993.  However, the veteran did not 
file a timely Notice of Disagreement concerning the assigned 
rating for his mixed bipolar disorder.  As he did not appeal, 
the October 1993 determination became final.  See 38 U.S.C.A. 
§ 20.1103.  

The Board notes that the veteran has not raised a claim of 
CUE in the October 7, 1993 RO decision, and emphasizes, in 
any case, that "CUE is a very specific and rare kind of 
'error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error..."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Following the October 1993 decision, it was not until 
December 19, 1995 that the veteran filed a document (VA Form 
21-4138) requesting an increased rating for his mixed bipolar 
disorder.  By an April 1996 rating action, the RO denied the 
veteran's claim for an increased rating for mixed bipolar 
disorder.  The veteran timely appealed the above decision.  A 
hearing officer's decision in June 1998 recharacterized the 
issue to bipolar disorder with PTSD, and increased the rating 
from 30 percent to 70 percent; the RO assigned an effective 
date of December 19, 1995 for the 70 percent rating.  

A review of the record reflects that there was no informal 
claim that could be construed as meeting the requirements of 
38 C.F.R. §§ 3.155 and 3.157 filed following the October 1993 
final decision.  The next correspondence/evidence received by 
the RO subsequent to its October 7, 1993 decision is date-
stamped December 19, 1995.  Such correspondence may be 
considered a claim for an increase.  38 C.F.R. § 3.160.  
There is no correspondence from the veteran, or any 
representative, received in the interim-between October 7, 
1993 and December 19, 1995, to be considered a claim for 
increase.  As noted above, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o) (1).  

In July 2003, the veteran entered a statement that he should 
have an earlier effective date.  It is argued that he did, in 
fact, suffer from PTSD when he made the original claim for 
PTSD.  However, this argument is without legal merit.  In 
October 1993, service connection for PTSD was addressed and 
denied by the AOJ.  The veteran was informed of the 
determination and of his right to appeal.  He did not appeal 
and that decision is final.  Nothing in the record may be 
construed as a claim to reopen prior to December 19, 1995.  
Under governing law, the effective date may be no earlier 
than the claim to reopen.  38 U.S.C.A. § 5110.  Similarly, 
"compensation" may not be granted prior to the effective 
date of the newly recognized service-connected disability as 
5110 addresses "compensation."  

The Board emphasizes that the pertinent legal authority 
governing assignment of effective dates is clear and 
specific, and the Board is bound by that authority.  Simply 
put, the record contains no earlier filed claim for an 
increased evaluation for his bipolar disorder prior to 
December 19, 1995.  

It is also pertinent to note that the United States Court of 
Appeals for the Federal Circuit has held that equitable 
tolling could not be applied to provide an effective date 
earlier than that specifically provided by statute.  That is 
equitable tolling could not be used to award benefits prior 
to the date of claim where the statute required that awards 
be effective no earlier than the date of claim.  Andrews v. 
Principi, 351 F.3d 1134 (Fed. Cir. 2003); Rodriguez v. West, 
189 F.3d 1351 (1999).  The record in the claims folder 
provides the most probative evidence as to when the claim was 
first filed and it establishes that the veteran's claim for 
an increased rating for bipolar disorder was received at the 
RO on December 19, 1995.  

It is clear that subsequent to the October 1993 final 
decision of record, the veteran first expressed intent to 
seek an increase for his bipolar disorder in a statement 
dated stamped on December 19, 1995.  No other correspondence 
or evidence indicating an intent to claim entitlement to an 
increased rating for this disorder was submitted by the 
veteran in the interim between the rating decision in October 
1993 and December 19, 1995.  In light of the above, an 
effective date prior to December 19, 1995 for the assignment 
of a 70 percent rating for mixed bipolar disorder with PTSD 
is not warranted.  


IV.  Legal Analysis-EED prior to December 19, 1995 for a 
TDIU.

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, the effective date 
for an increased rating for disability compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred if a claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  But see 
Harper v. Brown, 10 Vet. App. 125 (1997).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).  

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2006).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2006).  

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to December 19, 1995 is not warranted.  

The veteran has been granted a 70 percent evaluation for 
mixed bipolar disorder and TDIU, effective from December 19, 
1995.  In this regard, the Board notes that the effective 
dates of total ratings are governed by the increased rating 
provisions of 38 C.F.R. § 3.400(o) (1) (2); See Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a). The corresponding VA regulation expresses 
this rule as "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o) (1).  Under 
the general rule provided by the law, an effective date for 
an increased rating may be assigned later than the date of 
receipt of claim -- if the evidence shows that the increase 
in disability actually occurred after the claim was filed.  

The law provides a rule governing claims for increase.  38 
U.S.C.A. § 5110(a), (b) (2).  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is ascertainable that the increase occurred as long as the 
claim for the increased disability rating was received within 
a year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b) (2); 38 C.F.R. § 3.400(o) (2); see Harper v. Brown, 
10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).  

In essence, the award of TDIU as of December 19, 1995, is 
based on the assignment of a 70 percent disability rating for 
the veteran's service-connected mixed bipolar disorder as of 
that date.  As discussed above, this is the earliest date 
that a 70 percent rating for this disability can be awarded.  
The veteran's sole-service-connected disability is mixed 
bipolar disorder with PTSD; accordingly, December 19, 1995, 
is the earliest date that he is shown to satisfy the criteria 
under 38 C.F.R. § 4.16(a) for the assignment of TDIU.  While 
he may have been unemployable prior to that date, the Board 
can find no basis upon which to assign a date prior to the 
first day upon which he met the schedular criteria for the 
award of TDIU.  Thus, an effective date prior to December 19, 
1995, is not warranted for the grant of a TDIU rating.  


ORDER

Entitlement to an effective date prior to December 19, 1995 
for a 70 percent evaluation for bipolar disorder with PTSD is 
denied.  

Entitlement to an effective date prior to December 19, 1995 
for a TDIU is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


